DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Amendment
This Office Action is in response to an amendment filed on 1/6/2021. As directed by the amendment, claims 7-8, 13, and 16 were canceled, claims 1-4, 6, 14-15, and 20 were amended, and no new claims were added. Thus, claims 1-6, 9-12, 14-15, and 17-20 are pending for this application.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1-2, 4-6, 9-12, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331. For examination purposes, the machine translation of Min has been referenced) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806).
Regarding claim 1, Min discloses a respirator comprising: a facemask (see Figure 2: 100, gas mask) and at least one haptic device (200, central processing unit; 300, GPS receiver; 400, fire alarm system communication unit; 500 vibration device; 600, wireless communication unit; 700, radio communication unit) disposed on the face mask (units installed on the gas mask; page 2, line 59), the at least one haptic device (200, 300, 400, 500, 600, 700) configured to provide tactile stimulation to at least a portion of the facemask (vibration device installed on the gas mask and provides vibrations to generate directions; page 1, lines 29-30), the at least one haptic device including a transmitter (wireless communication unit 600), transmitter configured to wirelessly transmit information of a position of the facemask (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99).
Min does not disclose the at least one haptic device includes a sensor configured to measure an orientation of the facemask, and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of allowing a remote safety officer to comprehend current orientation and position of the user, allowing for the user to be guided to safety if danger is detected (paragraph [0007] Bastian).

However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) a transmitter (communication module 260) being configured to: wirelessly transmit information an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance (determines resting orientation of user using sensors and if computation module 285 determines combination of orientation and position measurements indicates possible injury, device transmits an SOS to server 310 and alert medical responders, paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of modified Min to be configured to wirelessly transmit an emergency request for assistance and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
Regarding claims 2 and 14, Min has everything as claimed, including that the facemask (100) is a half mask sized and configured to fit over a user’s mouth and nose (see Figure 3C, mask covers the user’s mouth and nose), and wherein the at least one haptic device (200, 300, 400, 500, 600, 700) includes two haptic actuators (vibration device 500 of the haptic device 
However, the feature of having the haptic actuators (vibration units) being disposed on opposite sides of the mask is considered an obvious design choice since moving the two haptic actuators to opposite sides of the half mask is merely relocation of parts and it appears that Min’s device would work equally as well with the two haptic actuators on opposite sides of the half mask. 
Regarding claim 4, modified Min discloses the at least one haptic device (200, 300, 400, 500, 600, 700) includes: at least one haptic actuator (500, vibration device includes different vibration units; page 3, lines 94-96), the at least one haptic actuator configured to provide tactile stimulation to at least the portion of the facemask (vibration device installed on the gas mask and provides vibrations to generate directions; page 1, lines 29-30); a receiver (300, GPS receiver) configured to wirelessly receive information from a remote communications device (receives an escape route at a disaster site from a separately provided external GPS transmitter; page 2, lines 78-79); and a processor (200, central processing unit) in communication with the receiver (central processing unit 200 analyzes information from the GPS receiver 300; page 3, lines 83-84), the processor (200) being configured to: process the received information to create at least one actuator driving signal for a determined at least one of the at least one haptic actuator (central processing unit analyzes received information and determines optimal escape route, as the vibration device 500 generates a vibration corresponding to the escape route; page 3, lines 83-86); and transmit the at least one actuator driving signal to the determined at one haptic 
Regarding claim 5, modified Min discloses the received information includes a guidance information (GPS receiver 300 receives an escape route, as to how to escape a disaster site; page 2, lines 78-79).
Regarding claim 6, modified Min discloses the tactile stimulation includes at least one vibration (vibration units corresponding to directions indicating the escape route are vibrated; page 3, lines 95-96).
Regarding claims 9, 10, 17, and 18, modified Min has everything as claimed, including the at least one haptic device. Min discloses that the haptic device is installed on the mask, but does not explicitly disclose whether it is “permanently retained” (as recited in claim 9 and 17) or “releasably retained” (as recited in claim 10 and 18). 
However, making the haptic device permanently or releasably retained within the facemask is considered as an obvious design choice. Modified Min would perform equally as well with the haptic device being permanently or releasably retained within the facemask and there appears to be no criticality as to how the haptic device is being retained.
Regarding claim 11, Min discloses a method of communicating with a user, the method comprising: 
transmitting information to at least one haptic device (200, 300, 400, 500, 600, 700) from a remote communications device (GPS receiver 300 of the haptic devices receives an escape route at a disaster site from a separately provided external GPS transmitter; page 2, lines 78-79), the at least one haptic device being sized to be retained within a facemask of a respirator (vibration device installed on the gas mask and provides vibrations to generate directions; page 
imparting the tactile output onto the facemask (vibration units corresponding to directions indicating the escape route are vibrated; page 3, lines 95-96); and
receiving information of position of the facemask from the transmitter (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99). 
Min does not disclose the at least one haptic device includes a sensor configured to measure an orientation of the facemask, and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of 
Modified Min does not disclose the steps of receiving an emergency request for assistance; the emergency request for assistance being automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance.
However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) and a transmitter (communication module 260), and discloses the steps: receiving an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and the emergency request for assistance is automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance (determines resting orientation of user using sensors and if computation module 285 determines combination of orientation and position measurements indicates possible injury, device transmits an SOS to server 310 and alert medical responders, paragraph [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Min to include the steps of receiving an emergency request for assistance; the emergency request for assistance being automatically received when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
Regarding claim 12, modified Min discloses transmitted information from the remote communication device includes a guidance information (a separately provided external GPS transmitter sends an escape route at a disaster site; page 2, lines 78-79).
Regarding claim 20, Min discloses (Fig. 1-2) a communication system comprising:
at least one haptic device (200, central processing unit; 300, GPS receiver; 400, fire alarm system communication unit; 500 vibration device; 600, wireless communication unit; 700, radio communication unit) disposed retained within a face mask of a respirator (units installed on the gas mask 100; page 2, line 59), the at least one haptic device being configured to be in wireless communication with, transmit information to, and receive information from a remote communications device (wireless communication unit 600 allows for outside communication (and therefore communicates with a remote communications device). Transmits information indicative of user location to outside, and receives information in the form of emergency guidance from the outside. See page 3 lines 80-100 of Min);
the at least one haptic device including a processor (central processing until 200) and a transmitter (wireless communication unit 600), the processor being configured to process the information received from the remote communications device into one or more tactile signals imparted by the at least one haptic device on to the facemask when the respirator is worn (see lines 83-93 of Min), 
the transmitter being configured to: wirelessly transmit information of at a position and of the facemask (using wireless communication unit 600, the location of the wearer of the gas mask is identifiable from the outside; page 3, lines 97-99).
While Min discloses that the haptic device is installed on the mask, Min does not explicitly disclose whether it is “releasably retained”.

Min does not disclose a sensor, the sensor being configured to measure an orientation of the facemask and the transmitter is configured to transmit orientation of the facemask. However, Bastian teaches (Fig. 2) a facemask comprising a haptic device including a sensor (orientation tracking device, paragraphs [0010] and [0043]) configured to measure an orientation of the facemask (paragraph [0007]), and a transmitter (20) which is configured to transmit the orientation of the facemask to an incident commander (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory of Min to include a sensor configured to measure an orientation of the facemask, as taught by Bastian, for the purpose of allowing a remote safety officer to comprehend current orientation and position of the user, allowing for the user to be guided to safety if danger is detected (paragraph [0007] Bastian).
Modified Min does not disclose the transmitter being configured to: wirelessly transmit an emergency request for assistance; and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance.
However, Elhawary teaches (Fig. 1-2B) a sensor (sensor array 220) a transmitter (communication module 260) being configured to: wirelessly transmit information an emergency request for assistance (sends an SOS message to server 310 and alert emergency responders, paragraph [0132]); and automatically transmit the emergency request for assistance when the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of modified Min to be configured to wirelessly transmit an emergency request for assistance and automatically transmit the emergency request for assistance when the measured orientation of the facemask is determined to be at a predetermined position requiring emergency assistance, as taught by Elhawary, for the purpose of allowing for medical personnel to be automatically notified if the device determines a dangerous event has occurred, thereby improving patient outcome.
 
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806), and further in view of Appelt et al (US 20060125623 A1).
Regarding claims 3 and 15, the modified Min has everything as claimed, but is silent to the facemask being a full mask sized and configured to be pressed against a perimeter of a user’s face. However, Appelt teaches a facemask attached to a system for identifying hazardous conditions (see Figure 6) with a full mask (221, facemask) sized to be pressed against a perimeter of a user’s face (see Figure 7, mask covers entire perimeter of user’s face). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Min’s facemask to be a full mask, as taught by Appelt, so as to increase protection of the user’s face. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Min (KR 20110096331) in view of Bastian (US 2002/0196202) and Elhawary (US 2017/0245806), and further in view of Magine et al (US 20020176323 A1).
Regarding claim 19, Min has everything as claimed, including a tactile signal being sent to the vibration units (vibration device 500 receives a control signal from the central processing unit to instruct the direction of the escape route, as vibration units vibrate corresponding to the direction; page 3, lines 92-96), but lacks detailed description that the tactile signal includes at least one vibrating pulse. However, Magine teaches an alert system (see Figure 8: 16, receiver assembly with alert device 110) for a mask (18, mask) that can receive a predetermined alert 161 that is a tactile alert 166, such as a vibration (see [0143]-[0144]). The alert can be a pulsed signal ([0135], lines 1-2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Min’s tactile signal to include a vibrating pulse, as taught by Magine, in order to signal different events.
 
Response to Arguments
Applicant’s arguments filed 1/6/2021 have been fully considered. 
Applicant’s arguments regarding drawing objections have been considered, and the previously objections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785